Nnks.DETAILED ACTION
This is a notice of allowance in response to Patent Board Decision mailed on 06/23/2021.
Claims 11-24 were cancelled in the preliminary amendments filed on 10/30/2013.
Claims 1-10 were cancelled in the amendments filed on 10/01/2018.
Claims 25-34 are allowed and renumbered as claims 1-10.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney Scott Paul (42,984) on 07/15/2021.

Please Amend in the Claims as per the following:

25. (Currently Amended) A computer-implemented method within a hardware system including a blueprint lifecycle management tool, comprising: 
identifying, within a blueprint defining an information technology system, a plurality of components of the information technology system that are referenced by the blueprint; 
selecting, for each of the plurality of components, between a first class of component tools and a second class of component tools; 
determining whether a [[
instructing the sensor to register the particular component, wherein the component tool manages the particular component for which the component tool was selected.
Allowable Subject Matter
Claims 25-34 are allowed and renumbered as claims 1-10.
Please enter Amendments filed on 04/15/2019 and currently amended claim 25 above.
Please enter replacement Drawings for figure 3 filed on 05/13/2015 for allowance.

Double Patenting
The terminal disclaimer filed on 07/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application number 13/759,117 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Patent Board Decision-Examiner Reversed
In the board’s decision mailed on 06/23/2021, the board concluded that what examiner has described is an optional process not a necessary process and further states at pages 4-5 of the decision: 
“the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art. That standard for inherency is not met here. Checking for existing versions of the software prior to installation may be an obvious best practice, but it is not necessarily present in Nagami; we agree with Appellant that “determining whether a machine or server already includes a software when the software needs to be installed” does not map to the limitations at issue, which are “determining whether a component tool selected for a particular component includes a sensor” Reply Br. 5. For example, the limitation requires a component tool “selected for a particular component,” where “selected” is in the past tense. Yet, as Appellant argues, “there is no mention of the network management server 10 of Nagami being selected for a particular component.” Appeal Br. 11. Thus, even if it were obvious when installing an SNMP manager on the network management server to first check whether the SNMP manager was already installed, the Examiner has not adequately explained whether or why Nagami’s network management server would have already been “selected for a particular component” at the time when Nagami’s SNMP manager is installed”



Reasons for Allowance
The primary reason for allowance, based on board’s decision, is because the prior art made of record (i.e. Nagami, Wilkerson, Demant, and Sharir), individually or in combination, do not explicitly teach, suggest, or disclose the totality of the independent claim when read in light of the specification. Although the prior arts of record are considered analogous references, the combination of these references would not be an obvious modification to independent claim 25.
Furthermore, the prior arts of record (i.e. Nagami, Wilkerson, Demant, and Sharir) does not explicitly teach a computer implemented method for identifying, within a blueprint defining an information technology system, a plurality of components of the information technology system that are referenced by the blueprint; selecting, for each of the plurality of components, between a first class of component tools and a second class of component tools; determining whether a component tool selected for a particular component includes a sensor; and instructing the sensor to register the particular component, wherein the component tool manages the particular component for which the component tool was selected. 
The prior arts of record, although are analogous references, do not explicitly teach the claimed concept of maintaining blueprint for information technology (IT) system such as computing system, wherein the updating of blueprints for IT systems is facilitated and ensured as the components of an IT system are monitored and changes are noted. Therefore, the claimed invention considering all claim limitations as a whole is novel and considered patentable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFTON HOUSTON/Examiner, Art Unit 2453    


/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
8/3/21